The judgment of reversal was more than a mere reversal and remand for further proceedings which left the case in an unfinished state. The judgment of the Civil Court of Record was not only reversed, but the cause was remanded with specific directions to have such other proceedings as were not inconsistent with the Appellate Court's opinion. The opinion of an Appellate Court on reversal is part of the mandate. When that opinion holds that no cause of action is shown by a declaration, and a cause of action is shown, reversal is a departure from the essential requirements of the law, which should be remedied on certiorari. No previous decision of the Court holds that it is mere error for a Circuit Court to not only hold a declaration bad on demurrer, but unamendably bad, when as a matter of law the declaration is good. The case is not one presenting a mere fault in pleading which is correctible upon remand.
In this case I think the declaration was clearly good and that certiorari to quash the Circuit Court's judgment holding *Page 712 
it fatally and unamendably defective lies under the authority of L. O. P.  G. Ry. Co. vs. State, 70 Fla. 564, 4th headnote.